DETAILED ACTION
Res Judicata
When a decision by the Patent Trial and Appeal Board on appeal has become final for judicial review, prosecution of the proceeding before the primary examiner will not be reopened or reconsidered by the primary examiner except under the provisions of § 1.114  or § 41.50  of this title without the written authority of the Director, and then only for the consideration of matters not already adjudicated, sufficient cause being shown.
Claims 11-16, and 21-26 are rejected under the principles of res judicata. 
1. Claims 21 and 22 were rejected under 35 U.S.C. 103 over Visser (US2015/0107154A1) in view of Collins (US2015/0223418A1). 
2. Claims 23-26 were rejected under 35 U.S.C. 103 over Visser (US2015/0107154A1) in view of Collins (US2015/0223418A1) and in further view of Guy (US2016/0309659A1).
3. Claims 11-14, 16 were rejected under 35 U.S.C. 103 over Visser (US20150107154A1) in view of Guy (US20160309659A1).
4.Claim 15 under 35 U.S.C. 103 over Visser (US20150107154A1) in view of Guy (US20160309659A1) and in further view of Collins (US20150223418A1).
The Patent Trial and Appeal Board decision mailed 02/03/2022 in U.S. 15/986,128 affirmed the rejections of claims 11-16, and 21-26 on the grounds of 35 U.S.C 103(a) obviousness rejection. See pages 4-10 of the PTAB decision. 
A Board decision in an application is the "law of the case," and is thus controlling in that application and any subsequent, related application. The examiner is without authority to allow the claims unless amended or unless the rejection is overcome by a showing of facts not before the Board. See MPEP §§ 706.07(h) and 706.03(w).
In view of the board decision filed on 02/03/2022 PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. 
A Director of Technology Center 3600 has approved of reopening prosecution by signing below:
/JAMES P TRAMMELL/             Director, Art Unit 3600                                                                                                                                                                                           
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over Shan  (CN 204634607 U-Provided in IDS 12/10/2018 and translation provided).
Regarding Claim 27:
Shan teaches:
An assembly line grow pod comprising: (Fig 1-2)
at least one bed seed holder (6,7) positioned in the assembly line grow pod, (Fig 3)
the at least one bed seed holder comprising: a body (Fig 3,6,7)
having a crown surface (top surface of reference 6) and a flange (the side wall of 7 and/or legs of 6) that define an elevation envelope (the side wall has height and the legs have heights. Thus, it defines an elevation), 
at least one seed receptacle (3) extending into the body, wherein the seed receptacle is adapted to receive at least one seed and maintain a fluid within the seed receptacle; (Figs 1-3) 
and a spigot (4) that is adapted to maintain a level of the fluid within the body below the elevation envelope. (Fig 3)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Shan or, in the alternative, under 35 U.S.C. 103 as obvious over Guy (US2016/0309659A1).
Regarding Claim 28:
Shan, as shown above, discloses all the limitations of claim 27. Shan further teaches:
further comprising a watering component, for providing water to the at least one bed seed holder. (Shan suggests that a watering component is used to add irrigation water to the bed seed holder (7) … each seedling bed is equipped with a water inlet and outlet pipe (4)” thus there necessarily must be a “watering component” to supply the water through the inlet/outlet pipe 4. )
Alternatively, Guy teaches:
further comprising a watering component, for providing water to the at least one bed seed holder. (clm 28, para0134-135, “irrigation system”)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly line grow pod of Shan such that it comprises a watering component as taught by Guy to reduce water waste and overwatering to ensure that the plant grows with the amount of water it needs (para003-Guy).
Claims 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Shan or Shan as modified as applied to claim 28  above, and further in view of Guy (US2016/0309659A1).
Regarding Claim 29:
Shan as modified by Guy, as shown above, discloses all the limitations of claim 28.  However, Shan doesn’t teach: 
Wherein the watering component comprises a water level sensor that evaluates a level of water in the at least one seed receptacle. 
Guy teaches: 
Wherein the watering component comprises a water level sensor that evaluates a level of water in the at least one seed receptacle. (para 0091, 0134-0135, the moisture level sensor and adding calibrated irrigation and ceasing it at a predetermined level)
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the assembly line growth pod of Shan as modified such that it further comprises a water level sensor that evaluates a level of water in the at least one seed receptacle as taught by Guy to increase the efficiency of the assembly by having a sensing mechanism to detect the level of water within the bed seed holder without the need for human intervention.   
Regarding Claim 30:
Shan as modified by Guy, as shown above, discloses all the limitations of claim 29.  Shan doesn’t teach:
further comprising a non- transitory computing device comprising a processor and computer readable instructions stored in a memory component that, when executed by the processor, causes the processor to: evaluate the level of water in the at least one seed receptacle; and instruct the watering component to selectively add water to the at least one bed seed holder until the water reaches a predetermined level.
Guy further teaches:
further comprises a non-transitory computing device comprising a processor (Paragraph 006, line 5, Figure 3, Reference Character 40)
And computer readable instructions stores in a memory component that, when executed by the processor, causes the processor to: (Paragraph 0042, lines 9-12)
Evaluate the level of water in the at least one seed receptacle, and (Paragraph 0070, lines 1-5, Figure 2, Reference Character 21)
Instruct the watering component to selectively add water to the at least one bed seed holder until the water reaches a predetermined level. (Para 0134-0135, step 22 fig. 2, selective irrigation to match the calibrated soil moisture data, ceasing irrigation when you reach the threshold or predetermined level.)
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the assembly line pod of Shan as modified such that it further comprises a computer device with features as taught by Guy to reduce water waste and overwatering to ensure that the plant grows with the amount of water it needs (para003-Guy).
Regarding Claim 31:
Shan as modified by Guy, as shown above, discloses all the limitations of claim 30. Shan doesn’t teach:
wherein the computer readable instructions further causes the processor to: evaluate the level of water in the at least one seed receptacle at predetermined time intervals; store data associated with the level of water in the at least one seed receptacle; 7Application Serial No.: 15/986,128 Docket No.: GRW 0006 PA/93671-124 develop a prediction of the level of water in another of the at least one bed seed holders; and instruct the watering component to selectively add water to the another of the at least one bed seed holders based on the prediction.
Guy further teaches:
Wherein the computer readable instructions further causes the processor to evaluate the level of water in the at least one seed receptacle at predetermined time intervals; (Paragraph 0091)
store data associated with the level of water in the at least one seed receptacle; (Paragraph 0042, lines 9-10)
develop a prediction of the level of water in another of the at least one bed seed holders; and instruct the watering component to selectively add water to the another of the at least one bed seed holders based on the prediction (fig. 2, 16, and para 0094, 0132-0135)
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the assembly line pod of Shan as modified to further have the processor evaluate the level of water in the at least one seed receptacle at predetermined time intervals, store data associated with the level of water, develop a prediction of the level of water in another at least one bed seed holder and instruct the watering component to selectively add water to the bed seed holder based on the prediction as taught by Guy to allow the user to control and access the data to create a growth plan for the seeds within the pods to maximize plant yield (para003-Guy). 
Regarding Claim 32:
Shan as modified by Guy, as shown above, discloses all the limitations of claim 30.  
Shan further teaches:
the assembly line grow pod selectively opens the spigot to release water from the bed seed holder. (Fig 3, Ref 4, ref. spec: the water can be quickly drained to ensure the root part of the crop will not in water for a long time)
Shan doesn’t teach:
the computer readable instructions further causes the processor to instruct the assembly line grow pod to selectively open the spigot to release water from the bed seed holder. 
Guy teaches:
the computer readable instructions (Paragraph 0042, lines 9-12) further causes the processor (Paragraph 006, line 5, Figure 3, Reference Character 40) to carry out instructions
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the bed seed holder with a spigot of Shan to further comprise computer readable instructions which cause the processor carry out instructions as taught by Guy to automate the drainage and prevent over flooding within the bed seed holder. 
Regarding Claim 33:
Shan as modified by Guy, as shown above, discloses all the limitations of claim 30. Shan doesn’t teach:
wherein the computer readable instructions comprises a grow logic that monitors a condition of a seed and comprises at least one recipe for providing sustenance to the seed.
Guy further teaches:
wherein the computer readable instructions comprises a grow logic that monitors a condition of a seed and comprises at least one recipe for providing sustenance to the seed. (Paragraph 0089, 0077, 0091, Figure 2, Reference Characters 13,14,16,22)
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the assembly line grow pod of Shan as modified to further comprise computer readable instructions which comprises a grow logic that monitors a condition of a seed and comprises at least one recipe for providing sustenance as taught by Guy to provide a water efficiency to lower the chances of overwatering and under watering which will directly impact plant yield.  
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Shan or Shan as modified as applied to claim 28  above, and further in view of Davis (US 4028847 A).
Regarding claim 34:
Shan further teaches:
Further comprising at least one industrial cart, the at least one industrial cart holding the at least one bed seed holder. (Figs 1-3, see unnumbered cart/frame which supports the bed seed holders) 
Shan doesn’t teach:
further comprising a track for receiving at least one industrial cart, 
Davis teach:
further comprising a track for receiving at least one industrial cart, (Fig 8-10, Ref 62, col 5 ln30-col 6 ln 27 receives at least one industrial cart 70)
the at least one industrial cart holding the at least one bed seed holder. (Fig 9, see how the industrial cart 70 holds a bed seed holder 44)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly line growth pod of Shan such that it comprises a track for receiving at least one industrial cart as taught by Davis to allow the plants to be transported and/or guided through the growth chambers in such a manner as to require a minimum amount of handling (abstract-Davis). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058.  The examiner can normally be reached on M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHADA MOHAMED ALGHAILANI/Examiner, Art Unit 3643                                                                                                                                                                                                        

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643